 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11    MARLIN MCCLURE, an individual, for                Case No. 2:18-cv-01726-KJM-AC
      himself and those similarly situated,
12                                                      PUTATIVE CLASS ACTION
                     Plaintiff,
13
                                                        ORDER AMENDING ORDER OF
                v.                                      MAY 26, 2021
14
15    WAVELAND SERVICES, INC.,                          Hon. Kimberly J. Mueller
      a Louisiana corporation doing business in
16    California; and DOES 1 through 100,
17    inclusive,

18                   Defendants.

19
20          The court having considered the Parties’ Joint Stipulation Regarding Amendment to The
21   Notice Of FLSA Collective Action Settlement,

22          IT IS THEREFORE ORDERED that the court’s order of May 26, 2021 is AMENDED as

23   follows:

24          1. The fifth sentence of paragraph 81 of the Stipulation of Settlement shall be substituted as,

25   "Any checks for the Individual Settlement Payments that remain uncashed after 90 days will be voided

26   and, if the total amount of such unclaimed funds exceeds $20,000.00, their amounts will be allocated

27   pro rata in a second allocation to participating Class members who cashed their initial checks (“Second

28   Distribution”), such that uncashed FLSA checks will be distributed to FLSA Class Members who cashed

                                                      1
                                                    ORDER
 1   their initial check, and uncashed checks from California claims will be distributed among California
 2   Class Members who cashed their initial check."
 3          2.   The Notice of FLSA Collective Action attached to the Joint Stipulation Regarding
 4   Amendment To The Notice Of FLSA Collective Action Settlement as Exhibit "A," see ECF No. 68, is
 5   approved for distribution by the claims administrator, instead of the notice previously filed with the
 6   court as Exhibit 5 to the declaration of Andrew C. Ellison in support of the Motion For Preliminary
 7   Approval Of Stipulation Of Class And Collective Action Settlement, PAGA Settlement And Release.
 8          3. The Final Approval Hearing is set for October 8, 2021 at 10:00 a.m. and dependent dates are
 9   advanced as follows:
10          June 24, 2021:        Class Data due to Settlement Administrator
11          July 8, 2021:         Settlement Administrator to Mail California and/or FLSA Notice Packets
12          August 23, 2021:      45-day Notice Period Ends
13          August 30, 2021:      Filing Deadline for Motion for Final Approval of Settlement and Motion
14   for Fees and Costs
15          IT IS SO ORDERED.
16
     DATED: June 18, 2021.
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
                                                      ORDER
